Supreme Court of Texas Orders 03/11/2006









THE SUPREME COURT OF TEXAS
Order Pronounced March 10, 2006
ORDER ON PETITION FOR REVIEW
THE FOLLOWING PETITION FOR REVIEW IS SEVERED:



05‑0653 

GILBERT KERLIN, INDIVIDUALLY, GILBERT KERLIN, TRUSTEE, 
      WINDWARD OIL & GAS CORP., AND PI CORP. v. CONCEPCION SAUCEDA, ET AL., 
      II; from Cameron County; 13th district 
      (13‑01‑00062‑CV, ___ SW3d ___, 06‑09‑05)


Motion pursuant to Texas Rule of Appellate Procedure 
          56.3 granted as follows: the equitable accounting claim is severed 
          from Case No. 05-0653 into Case No. 06-0189, styled Kerlin v. 
          Sauceda, et al., I; the petition for review is granted in Case No. 
          06-0189; and the court of appeals' judgment is vacated in 
        part.



 

[Note: Case No. 05-0653, styled Kerlin v. 
      Sauceda, et al., II, remains pending before this 
Court.]